DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed on 4/8/2021 has been entered. Claims 3-4, 8, 13-14 and 18 have been canceled, Claims 1-2, 5-7, 9-12, 15-17 and 19 remain pending in the application. 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 6, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Guttag U.S. Patent Application 20160025973 in view of Jagmag U.S. Patent 9805508, and further in view of Seo U.S. Patent Application 20080024623.
Regarding claim 1, Guttag discloses a head-up display device, comprising: 
a reflection member (combiner 14) disposed in front of a driver who drives a vehicle (paragraph [0049]: projector engine 10 projects light on image path IMG_10 toward screen 12 to 
a projector (projector engine 10, control electronics 6 and screen 12) configured to project light toward the reflection member and display a virtual image in a region superimposed on a superimposing display target in front of vehicle when viewed from the driver (paragraph [0041]: Projector engine 10 projects images rearwardly (i.e., toward driver DRV) to curved screen 12; paragraph [0042]: screen 12 reflects this real image in a forward direction (i.e., toward the windshield) to combiner 14; paragraph [0070]: the real image on screen 12 is magnified and reflected in the direction of driver DRV by combiner 14 as a virtual image; paragraph [0043]: combiner 14 is semi-transparent according to these embodiments, driver DRV will be able to see the road ahead through combiner 14, with image IMG_14 effectively overlaid onto that view of the road); 
and an imaging unit (front-facing camera 18F) configured to take an image of a region in front of the vehicle to generate a front image that is an image of the region in front of the vehicle (paragraph [0046]: front-facing camera 18F communicates image data pertaining to the location of the vehicle within or among lanes of the roadway, road conditions, or other environmental parameters visible through windshield WSH to control electronics 6, which in turn generates information for display at combiner 14 in response to that information), 
wherein the projector adjusts luminance of the virtual image (paragraph [0046]: control electronics 6 can adjust the brightness and other attributes of the light projected by projector engine 10).
Guttag discloses all the features with respect to claim 1 as outlined above. However, Guttag fails to disclose a virtual image superimposed on a superimposing display target that is a detection target in front of the vehicle explicitly, a region of the superimposing display target that is the detection target in front of the vehicle is divided into a plurality of divided regions, 
Jagmag discloses a virtual image superimposed on a superimposing display target that is a detection target in front of the vehicle (col. 6 line 16-21: at 310, identifying, within an image of a viewing region, a target object visible to a user through a display. At 320, the method includes displaying an enhancement graphic on the display such that the enhancement graphic is superimposed over the target object from the user's point of view; col. 1 line 51-54: the target object (display target) is a headlight of an oncoming vehicle; and the enhancement graphic (virtual image) includes a semi-opaque graphic configured to reduce glare), 
taking an image of a region in front of the vehicle to generate a front image that is an image of the region in front of the vehicle (col. 3 line 15-17: the camera may be tied to a vehicle (e.g., windshield, window, rearview mirror, and so on) or a helmet/eyepiece worn by a user; col. 3 line 42: The camera captures an image of the viewing region), 
adjusting a luminance distribution of the virtual image that is displayed in the region superimposed on the superimposing display target in accordance with a luminance distribution of a region of the superimposing display target that is the detection target in front of the vehicle in the front image (col. 6 line 16-21: at 310, identifying, within an image of a viewing region, a target object visible to a user through a display. At 320, the method includes displaying an enhancement graphic on the display such that the enhancement graphic is superimposed over the target object from the user's point of view; col. 1 line 51-54: the target object (display target) is a headlight of an oncoming vehicle; and the enhancement graphic (virtual image) includes a semi-opaque graphic configured to reduce glare; col. 4 line 53-57: The enhancement graphic may be a semi-transparent glare-reducing graphic. In some embodiments, the shape and/or 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Guttag’s to display superimposed image as taught by Jagmag, to display clear and unobstructed image.
Guttag as modified by Jagmag discloses all the features with respect to claim 1 as outlined above. However, Guttag as modified by Jagmag fails to disclose a region of the superimposing display target that is the detection target in front of the vehicle is divided into a plurality of divided regions, and adjusts luminance of a portion that corresponds to the divided region in accordance with a luminance value of the divided region. 
Seo discloses a region of the superimposing display target that is the detection target in front of the vehicle is divided into a plurality of divided regions (paragraph [0053]: the size of a cell, which is the unit of generation of the mask, is adjusted to a small size, as shown in the lower drawing of FIG. 8, thus enabling the mask to more accurately correspond to the shape of the headlight area (high luminance subject)), 
and adjusts luminance of a portion that corresponds to the divided region in accordance with a luminance value of the divided region (paragraph [0013]: the mask may be implemented such that... a luminance level of the high luminance area is adjusted to a lower level. The luminance of an area, a luminance level of which exceeds a predetermined threshold level, may be decreased by a certain luminance level; see fig. 8 headlight area mask is on, the other portions mask is off).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Guttag and Jagmag’s to divide image into regions as taught by Seo, to adjusts luminance easily and efficiently.

Regarding claim 6, Guttag as modified by Jagmag and Seo discloses the head-up display device according to claim 1, wherein the superimposing display target is the detection target in front of the vehicle that is detected by a detection unit (Jagmag’s col. 6 line 16-21: at 310, identifying, within an image of a viewing region, a target object visible to a user through a display. At 320, the method includes displaying an enhancement graphic on the display such that the enhancement graphic is superimposed over the target object from the user's point of view; col. 1 line 51-54: the target object is a headlight of an oncoming vehicle; and the enhancement graphic includes a semi-opaque graphic configured to reduce glare; col. 3 line 44-50: identification logic 110 configured to identify the target object within the image... If the target object is a light producing object, luma information in the image is analyzed). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Guttag’s to display superimposed image as taught by Jagmag, to display clear and unobstructed image; and combine Guttag and Jagmag’s to divide image into regions as taught by Seo, to adjusts luminance easily and efficiently.

Claim 11 recites the functions of the apparatus recited in claim 1 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 1 applies to the method steps of claim 11.

Claim 16 recites the functions of the apparatus recited in claim 6 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 6 applies to the method steps of claim 16.

Claim 2, 7, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Guttag U.S. Patent Application 20160025973 in view of Jagmag U.S. Patent 9805508, in view of .
Regarding claim 2, Guttag as modified by Jagmag and Seo discloses the head-up display device according to claim 1, the virtual image in a region of the superimposing display target that is the detection target in front of the vehicle (Jagmag’s col. 6 line 16-21: at 310, identifying, within an image of a viewing region, a target object visible to a user through a display. At 320, the method includes displaying an enhancement graphic on the display such that the enhancement graphic is superimposed over the target object from the user's point of view; col. 1 line 51-54: the target object is a headlight of an oncoming vehicle; and the enhancement graphic includes a semi-opaque graphic configured to reduce glare). However, Guttag as modified by Jagmag and Seo fails to disclose when a portion with low luminance is present, decreases luminance of a portion in the image that corresponds to the portion with low luminance.
Suzuki discloses when a portion with low luminance is present, decreases luminance of a portion in the image that corresponds to the portion with low luminance (paragraph [0166]: performs image processing to darken, for example, low-contrast parts between the photography subject persons 62a-1 to 62a-3 and 62b-1 to 62b-3, that is, image processing to decrease luminance by a predetermined value).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Guttag, Jagmag and Seo’s to decreases luminance for portion of image as taught by Suzuki, to create image with right brightness.

Regarding claim 7, Guttag as modified by Jagmag, Seo and Suzuki discloses the head-up display device according to claim 2, wherein the superimposing display target is the detection target in front of the vehicle that is detected by a detection unit (Jagmag’s col. 6 line 16-21: at 310, identifying, within an image of a viewing region, a target object visible to a user 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Guttag, Jagmag and Seo’s to decreases luminance for portion of image as taught by Suzuki, to create image with right brightness.

Claim 12 recites the functions of the apparatus recited in claim 2 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 2 applies to the method steps of claim 12.

Claim 17 recites the functions of the apparatus recited in claim 7 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 7 applies to the method steps of claim 17.

Claim 5, 9, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Guttag U.S. Patent Application 20160025973 in view of Jagmag U.S. Patent 9805508, in view of Seo U.S. Patent Application 20080024623, and further in view of Sato U.S. Patent Application 20120050322, in view of Izawa U.S. Patent Application 20150009294.
Regarding claim 5, Guttag as modified by Jagmag and Seo discloses a viewpoint position of the driver (Guttag’s paragraph [0076]: this magnified, distant focus, image is combined with the external view transmitted through combiner 14 from its front, outer surface, from the viewpoint of driver DRV). However, Guttag as modified by Jagmag and Seo fails to 
Sato discloses a calculator (CPU 301) configured to calculate a parallax between a viewpoint position and a position of the imaging unit (paragraph [0198]: In the intersecting view-binocular parallax image, a relationship between a left camera viewpoint PL and a right camera viewpoint PR can be calculated by the following expression; Sato’s teaching of calculating parallax relationship between left and right camera viewpoint can be applied to Guttag, Jagmag and Seo’s device, to calculate parallax between a viewpoint position of driver and position of the imaging unit).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Guttag, Jagmag and Seo’s to calculate parallax relationship as taught by Sato, to generate appropriate and high accuracy image.
Guttag as modified by Jagmag, Seo and Sato discloses all the features with respect to claim 5 as outlined above. However, Guttag as modified by Jagmag, Seo and Sato fails to disclose a size of the divided region is changed in accordance with a size of the parallax.
Izawa disclose a size of the divided region is changed in accordance with a size of the parallax (paragraph [0016]: each of the first digital filter group and the second digital filter group (divided region) having filter sizes that are different depending a magnitude of the parallax to be given).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Guttag, Jagmag, Seo and Sato’s to divide region based on parallax as taught by Izawa, to generate an image with correct stereovision.

Regarding claim 9, Guttag as modified by Jagmag, Seo, Sato and Izawa discloses the head-up display device according to claim 5, wherein the superimposing display target is the 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Guttag, Jagmag and Seo’s to calculate parallax relationship as taught by Sato, to generate appropriate and high accuracy image; and combine Guttag, Jagmag, Seo and Sato’s to divide region based on parallax as taught by Izawa, to generate an image with correct stereovision.

Claim 15 recites the functions of the apparatus recited in claim 5 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 5 applies to the method steps of claim 15.

Claim 19 recites the functions of the apparatus recited in claim 9 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 9 applies to the method steps of claim 19.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Guttag U.S. Patent Application 20160025973 in view of Jagmag U.S. Patent 9805508, in view of Seo U.S. Patent Application 20080024623, and further in view of Hashimoto U.S. Patent Application 20160350974.
Regarding claim 10, Guttag as modified by Jagmag and Seo discloses the head-up display device according to claim 6, wherein the detection target is a mobile object in front of the vehicle, the virtual image displayed by the projector (Jagmag’s col. 6 line 16-21: at 310, identifying, within an image of a viewing region, a target object visible to a user through a display. At 320, the method includes displaying an enhancement graphic on the display such that the enhancement graphic is superimposed over the target object from the user's point of view; col. 1 line 51-54: the target object is a headlight of an oncoming vehicle; and the enhancement graphic includes a semi-opaque graphic configured to reduce glare; col. 3 line 44-50: identification logic 110 configured to identify the target object within the image... If the target object is a light producing object, luma information in the image is analyzed). However, Guttag as modified by Jagmag and Seo fails to disclose the image displayed is a frame surrounding the mobile object.
Hashimoto discloses the image displayed is a frame surrounding the mobile object (paragraph [0073]: In FIG. 14, for example, the additional image creation unit 116 adds a frame-like emphatic display Imf1 on the image Imb of the object B to surround the image Imb).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Guttag, Jagmag and Seo’s to display frame as taught by Hashimoto, to facilitate the recognition of the positional relationship between the vehicle and an object outside the vehicle.

Response to Arguments

Applicant's arguments filed 4/8/2021, page 8 - 10, with respect to the rejection(s) of claim(s) 1 and 11 under 103, have been fully considered and are moot upon a new ground(s) of rejection made under 35 U.S.C. 103 as being unpatentable over Guttag U.S. Patent Application 

Applicant argues on page 8-10 that Jagmag is silent with respect to how the opaqueness is adjusted, so the reference also does not disclose an adjustment based on: (1) “a luminance distribution [(2)] of a region of the superimposing display target [(3)] that is the detection target in front of the vehicle [(4)] in the front image” and the reference also does not disclose “adjust[ing] luminance of a portion in the virtual image that corresponds to the divided region in accordance with a luminance value of the divided region”.

In reply, the rejection is based on Guttag, Jagmag and Seo combined. Guttag discloses an imaging unit (front-facing camera 18F) configured to take an image of a region in front of the vehicle to generate a front image that is an image of the region in front of the vehicle (paragraph [0046]: front-facing camera 18F communicates image data pertaining to the location of the vehicle within or among lanes of the roadway, road conditions, or other environmental parameters visible through windshield WSH to control electronics 6, which in turn generates information for display at combiner 14 in response to that information);
Jagmag also discloses taking an image of a region in front of the vehicle to generate a front image that is an image of the region in front of the vehicle (col. 3 line 15-17: the camera may be tied to a vehicle (e.g., windshield, window, rearview mirror, and so on) or a helmet/eyepiece worn by a user; col. 3 line 42: The camera captures an image of the viewing region).
Jagmag further discloses adjustment in accordance with a specific region of the source images (col. 6 line 16-21: at 310, identifying, within an image of a viewing region, a target object visible to a user through a display. At 320, the method includes displaying an enhancement graphic on the display such that the enhancement graphic is superimposed over the target the target object (display target in specific region) is a headlight of an oncoming vehicle; and the enhancement graphic (virtual image) includes a semi-opaque graphic configured to reduce glare; col. 4 line 53-57: The enhancement graphic may be a semi-transparent glare-reducing graphic. In some embodiments, the shape and/or opaqueness of the enhancement graphic may be controlled to allow for different levels of shielding (adjusting luminance distribution)).
Seo discloses a region of the superimposing display target that is the detection target in front of the vehicle is divided into a plurality of divided regions (paragraph [0053]: the size of a cell, which is the unit of generation of the mask, is adjusted to a small size, as shown in the lower drawing of FIG. 8, thus enabling the mask to more accurately correspond to the shape of the headlight area (high luminance subject)), 
and adjusts luminance of a portion that corresponds to the divided region in accordance with a luminance value of the divided region (paragraph [0013]: the mask may be implemented such that... a luminance level of the high luminance area is adjusted to a lower level. The luminance of an area, a luminance level of which exceeds a predetermined threshold level, may be decreased by a certain luminance level; see fig. 8 headlight area mask is on, the other portions mask is off).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616